Citation Nr: 0836731	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  97-23 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cystitis with 
urinary tract infections.

2.  Entitlement to service connection for a cervical polyp.

3.  Entitlement to service connection for yeast infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2006, the Board remanded this case.  


FINDINGS OF FACT

1.  Cystitis with urinary tract infections are attributable 
to service.  

2.  A cervical polyp is attributable to service.  

3.  Yeast infections are not attributable to service.  


CONCLUSIONS OF LAW

1.  Cystitis with urinary tract infections were incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A cervical polyp was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Yeast infections were not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in June 2003 and November 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letters were not sent prior to the initial adjudication of 
the claimant's claim, this was not prejudicial to the 
claimant since the claimant was subsequently provided 
adequate notice and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided in April 2008.  If there is VCAA deficiency, i.e., 
VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Sanders v. Nicholson, 487 
F. 3d 881 (2007); see also Simmons v. Nicholson, 487 F. 3d 
892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The veteran was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in April 2008.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence [she] should submit 
to substantiate [her] claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc) (observing that "the VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The veteran contends that her claimed disorders are related 
to service.  With regard to lay evidence, the Board must 
initially evaluate if the evidence is competent.  If so, 
credibility must be assessed.  

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues decided herein do not involve simple diagnoses.  
See Jandreau; see also Woehlaert.  The claimant is not 
competent to provide more than simple medical observations.  
The veteran is not competent to provide a complex medical 
opinion regarding the etiology of the claimed disability.  
See Barr.  Thus, the veteran's lay assertions are not 
competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, nephritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the post 
service symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran in this case is not competent to 
provide more than a simple medical observation.  The veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  
However, she is competent to report that she has had ongoing 
problems with urination as well as pelvic pain.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reveal treatment for the 
claimed disabilities.  Immediately after service separation 
in January 1997, the veteran filed a claim of compensation 
for cystitis with urinary tract infections, a cervical polyp, 
and yeast infections.  

Post-service, the veteran was afforded a VA gynecological 
examination in February 1997.  At that time, it was noted 
that she had an inservice history of cystitis with urinary 
tract infections.  The veteran related that they occurred 
every 2-3 months.  In addition, the veteran reported that she 
had an inservice history of  uterine polyps and yeast 
infections.  Examination revealed a cervical polyp, but no 
yeast infection.  It was noted that the last yeast infection 
occurred during service.  A pelvic ultrasound also revealed a 
nabothian cyst as well as a left ovarian cyst.  The veteran 
did not currently have cystitis or a urinary tract infection 
on this examination.  

In a March 1997 rating decision, service connection was 
denied for cystitis, urinary tract infection, yeast 
infection, and cervical polyp.  Although the veteran was 
treated during service for cystitis, urinary tract 
infections, yeast infection, and a cervical polyp, the RO 
determined that there was no permanent residual or chronic 
disability subject to service connection.  The veteran 
appealed this rating decision.  It is significant to note 
that only these claimed disorder are on appeal.  Therefore, 
while the veteran has been treated for and diagnosed as 
having other gynecological disorders, only the aforementioned 
disorders are on appeal and within the Board's jurisdiction.  

In June 1997, the veteran had a renal sonogram which was 
essentially negative.  

Thereafter, in July 1997, the veteran underwent a 
laparoscopy, hysteroscopy, and dilation and curettage.  A 
cervical cyst was removed.  The result was a diagnosis of 
normal pelvis and  possible adenomyosis.  

In October 1997, the veteran testified at a hearing at the 
RO; however, she did not present testimony regarding a 
gynecological or bladder disability.  

In January 1998, it was noted that the veteran had acute 
herpes simplex virus, first occurrence.  

In February and April 1998, the veteran complained of pain on 
urination.  The diagnosis was urinary tract infection.  In 
February 1999, the veteran complained of pain or urination.  
A February 2000 renal sonogram was essentially negative.  

In February 2000, the veteran had a pelvic ultrasound which 
revealed a nabothian cyst and a left ovarian cyst.  

In September 2001, the veteran underwent fallopian tubal 
ligation surgery for voluntary sterilization.  

In November 2002, it was noted that the veteran had a 
nabothian cyst and polyp on her cervix.  Also, she had a 
small swelling gland over the right side of the labia majora 
which was very tender to palpation.  In January 2003, the 
veteran underwent an endocervical polypectomy, fractional 
dilation and curettage, and excision of a vulvar sebaceous 
cyst.  

In August 2003, the veteran was afforded a VA gynecological 
examination.  Physical examination revealed a small Bartholin 
gland cyst in the right labia.  The examination was otherwise 
normal.  

In August 2003, the veteran was afforded a genitourinary 
examination.  It was noted that the veteran had a history of 
urinary tract infections.  The veteran reported that she had 
flare-ups once per month of those urinary tract infections.  
Laboratory testing was within normal limits.  The diagnosis 
was chronic urinary tract infections, transitory with acute 
exacerbations.  

In January 2004, the veteran had her annual pap examination.  
No abnormalities were found.  

In December 2006, the veteran was afforded a VA gynecological 
examination.  It was noted that the veteran had dysmenorrheal 
as well as endometriosis.  Her last pap smear was normal.  
The veteran refused a pelvic examination since she was 
menstruating.  The diagnoses were endometriosis, 
dysmenorrheal, and fibroid uterus.  

In February 2007, another VA gynecological examination was 
performed.  The claims file was reviewed.  It was noted that 
a prior cervical cyst and nabothian cyst had been removed.  
The veteran refused a pelvic examination since she was 
menstruating.  She did not have any complaints presently.  
Currently, there were no urinary tract infections, cystitis, 
or vaginal infections.  The impression was no urinary tract 
infection or yeast infection or bacterial vaginal infection 
present.  The nabothian cysts were removed and not present.  
However, the examiner also provided an opinion that cystitis, 
urinary tract infections, yeast infections, and cervical 
polyps, are as likely as not related to military service.  

In sum, there is inservice competent evidence that the 
veteran was treated for and diagnosed as having cystitis with 
urinary tract infections, a cervical polyp, and yeast 
infections.  Post-service, the veteran continued to have 
cystitis with urinary tract infections.  She also continued 
to have a cervical polyp which she had removed.  She has not 
had yeast infections.  

The VA examiner stated that the veteran's occurrences of 
cystitis with urinary tract infections, a cervical polyp, and 
yeast infections, were as likely as not related to military 
service.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

In McClain v. Nicholson, 21 Vet App 319 (2007), the Court 
held that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of 
the claim" (emphasis added).  Under such circumstances, 
provided the resolved disability is related to service, a 
claimant would be entitled to consideration of staged 
ratings.  However, a nexus to service is still required.  

Since the veteran had cystitis with urinary tract infections 
as well as a cervical polyp both during service and after 
service and since there is a competent etiological nexus 
relating the inservice and post-service diagnoses, the 
veteran is entitled to service connection for those 
disorders, even though the cystitis with urinary tract 
infections are intermittent in their nature and the cervical 
polyp has since been removed.  The RO may assign the 
appropriate staged ratings for the symptomatic time periods 
per McClain.  

However, the veteran has not continued to have yeast 
infections post-service.  Thus, service connection for any 
such infections is not warranted.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
proof of a present disability, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  The 
veteran has not had yeast periods post-service, it was noted 
by a VA examiner that the last one occurred during service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  As 
noted, a medical professional has related the post-service 
cystitis with urinary tract infections as well as a cervical 
polyp to service.  

The evidence supports the claim of service connection for 
cystitis with urinary tract infections and for a cervical 
polyp.  The preponderance of the evidence is against the 
claim of service connection for yeast infections.  


ORDER

Service connection for cystitis with urinary tract infections 
is granted.

Service connection for a cervical polyp is granted.

Service connection for yeast infections is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


